Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oser (US 20070025575 A1), in view of Luo (CN204862190U).
Regarding Claim 1, Oser teaches: Furniture for delivering audible and tactile sensations to an occupant (Abstract, Figs. 1-3, 13), the furniture comprising: a top surface for supporting the occupant (top side shown in Figs. 1-2); a bottom surface opposite the top surface (implicit); at least one internal transducer disposed in the furniture between the top surface and the bottom surface to communicate sonic frequencies through the furniture to the top surface (transducers 110-124 depicted in Fig. 1 and again in Fig. 3). Oser does not specifically teach: at least one external transducer positioned to communicate sonic frequencies externally to the top surface. In a related field, Luo teaches to place a speaker externally to a mattress for producing sound external to the mattress (see loudspeaker 5 placed along a side of the mattress). Therefore, it would have been obvious to try to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Oser, which teaches internal loudspeakers but not necessarily an external loudspeaker, with the teachings of Luo, which include at least one external loudspeaker. Motivation for doing so would lie in allowing sounds to reach a user in a more direct path, i.e. not having to travel through the materials of the mattress. Oser, in view of Luo, teaches: and a control system in communication with each internal transducer and each external transducer (music source/controls 140 and amplifier 130 of Oser as modified would communicate to all of the above loudspeakers). Oser does not specifically teach in the disclosed embodiment: the control system configured to receive a given sonic signal, filter the given sonic signal into at least two sonic frequency bands, communicate higher sonic frequency bands to the external transducers and communicate lower sonic frequency bands to the internal transducers. However, in another embodiment, Oser teaches to provide one or more bandpass filters for frequency filtering an incoming signal and applying the signal to a subset of the loudspeakers for a given frequency response range (¶ [0053]). It would have been further obvious to filter the incoming signals separately of the embodiment shown in Figs. 1-2 as modified by Luo to provide higher frequency signals to the external speakers and 
Regarding Claim 2, Oser, in view of Luo, teaches: the furniture further comprises a mattress (Figs. 1-3) comprising: a head end surface spanning from the top surface to the bottom surface (106); a foot end surface spanning from the top surface to the bottom surface (108); and two opposing side surfaces spanning from the top surface to the bottom surface, each opposing side surface extending from the head end to the foot end (understood from the above figures); wherein each internal transducer is spaced from the head end surface, the foot end surface and the two opposing side surfaces (placement shown in Figs. 1-2).
Regarding Claim 3, Oser teaches: wherein the furniture comprises a plurality of internal transducers, each internal transducer positioned to communicate sonic frequencies to a given location on the occupant (transducers 110-124).
Regarding Claim 4, Oser teaches: wherein the furniture comprises a plurality of internal transducers, each internal transducer located in one of a plurality of distinct zones extending along a length of the mattress from the head end surface to the foot end surface, each zone extending partially along the length and corresponding to a given body portion of the occupant (two separate zones shown in Fig. 1 corresponding to a head section and a foot section).
Regarding Claim 5, Oser teaches: wherein the distinct zones align with given body portions of a desired percentage of a population of occupants (the zones would align with a desired percentage of a population of occupants).
Regarding Claim 6, Oser teaches: wherein the desired percentage is at least ninety five percent (the zones would align with at least ninety five percent of a population).
Regarding Claim 7, Oser, in view of Luo, teaches: wherein each external transducer is disposed in the mattress and extends through the head end surface or one of the opposing side surfaces to communicate sonic frequencies outward from the head end surface or outward from one of the opposing side surfaces adjacent the head end surface (as modified the additional speakers would be placed along side surfaces).
Regarding Claim 9, Oser teaches: wherein the control system comprises a crossover circuit to filter the given sonic signal into the sonic frequency bands (the cited bandpass filters would comprise a crossover circuit).
Regarding Claim 10, Oser teaches: wherein the control system filters the sonic signal into two frequency bands, a low sonic frequency band and a high sonic frequency band (as modified the sounds would be filtered into two or more frequency bands. One would necessarily be higher than the other).
Regarding Claims 11-13, Oser does not specifically teach the frequency bands in the cited embodiment. However, Oser envisioned separating the signals into low, mid, and high frequencies in the embodiment of Fig. 13 (¶ [0053]). It would have been obvious to further route the signals to a low, mid, and high frequency band as desired to the loudspeakers as modified. Motivation for doing so would lie in good reproduction of acoustic waves to a user. The claimed frequency ranges would have been further obvious to try for the reason given above.
Regarding Claim 14, Oser teaches: Furniture for delivering audible and tactile sensations to an occupant (Abstract, Figs. 1-3, 13), the furniture comprising: a mattress (Figs. 1-3) comprising: a top surface for supporting the occupant (as shown); a bottom surface opposite the top surface (implicit); a head end surface spanning from the top surface to the bottom surface (106); a foot end surface spanning from the top surface to the bottom surface (108); and two opposing side surfaces spanning from the top surface to the bottom surface, each opposing side surface extending from the head end to the foot end (understood from the above figures); at least one internal transducer disposed in the furniture between the top surface and the bottom surface and spaced from the head end surface, the foot end surface and the two opposing side surfaces to communicate sonic frequencies through the furniture to the top surface (transducers 110-124 depicted in Fig. 1 and again in Fig. 3). Oser does not specifically teach: at least one external transducer positioned to communicate sonic frequencies externally to the top surface adjacent the head end surface. In a related field, Luo teaches to place a speaker externally to a mattress for producing sound external to the mattress (see loudspeaker 5 placed along a side of the mattress). Therefore, it would have been obvious to try to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Oser, which teaches internal loudspeakers but not necessarily an external loudspeaker, with the teachings of Luo, which include at least one external loudspeaker. Motivation for doing so would lie in allowing sounds to reach a user in a more direct path, i.e. not having to travel through the materials of the mattress. Oser, in view of Luo, teaches: and a control system in communication with each internal transducer and each external transducer (music source/controls 140 and amplifier 130 of Oser as modified would communicate to all of the above loudspeakers). Oser does not specifically teach in the disclosed embodiment:  the control system configured to receive a given sonic signal, filter the given sonic signal into a low sonic frequency band and a high sonic frequency band, communicate the high sonic frequency band to the external transducers and communicate the low sonic frequency band to the internal transducers. However, in another embodiment, Oser teaches to provide one or more bandpass filters for frequency filtering an incoming signal and applying the signal to a subset of the loudspeakers for a given frequency response 
Regarding Claim 15, Oser teaches: wherein the low sonic frequency band and the high sonic frequency band comprise distinct sonic frequency bands (as modified the sounds would be filtered into two or more frequency bands. One would necessarily be higher than the other).
Regarding Claims 16-17, Oser does not specifically teach the frequency bands in the cited embodiment. However, Oser envisioned separating the signals into low, mid, and high frequencies in the embodiment of Fig. 13 (¶ [0053]). It would have been obvious to further route the signals to a low, mid, and high frequency band as desired to the loudspeakers as modified. Motivation for doing so would lie in good reproduction of acoustic waves to a user. The claimed frequency ranges would have been further obvious to try for the reason given above.
Regarding Claim 18, Oser, in view of Luo, teaches: wherein each external transducer is disposed in the mattress and extends through the head end surface or one of the opposing side surfaces to communicate sonic frequencies outward from the head end surface or outward from one of the opposing side surfaces (as modified the additional speakers would be placed along side surfaces).
Regarding Claim 20, Oser, in view of Luo, teaches: wherein the furniture comprises a plurality of internal transducers, each internal transducer located in one of a plurality of distinct zones extending along a length of the mattress from the head end surface to the foot end surface, each zone extending partially along the length and corresponding to a given body portion of the occupant (two separate zones shown in Fig. 1 corresponding to a head section and a foot section) and the distinct zones aligning with given body portions of at least ninety five percent of a population of occupants (the zones would align with at least ninety five percent of a population).

Allowable Subject Matter
Claims 8, 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW A EASON whose telephone number is (571)270-7230.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW A EASON/Primary Examiner, Art Unit 2651